Appeal by the defendant, as limited by his motion, from two sentences of the *736County Court, Suffolk County (Jones, J.), both imposed December 17, 1993.
Ordered that the sentences are affirmed.
The defendant effectively waived appellate review of the issue raised by him as part of his plea agreements (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
In any event, we have examined the defendant’s contention that the sentences were excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Copertino, Hart and Florio, JJ., concur.